The Attorney General, by complaint, charged Charles F. Bolin with being guilty of acts unbecoming an attorney at law and involving moral turpitude, and asked his disbarment. The state board of law examiners, performing the duty devolving upon it *Page 454 
by statute, heard testimony and has submitted it to this court with its recommendations.
The complaint is based on several distinct grounds or causes of action. It would serve no useful purpose for us to here give in detail all the various charges or the evidence supporting or denying them. Suffice it to say that with very great care we have read and considered the record. One or two of the causes of action or charges involved offenses much more serious than those contained in the other charges. If in these respects the testimony produced by the board is to be followed, then Mr. Bolin has been guilty of deliberately deceiving the courts and the attorneys opposed to him — offenses more than sufficient to justify his complete disbarment. His explanation, however, of these occurrences is somewhat plausible, and, if believed, would relieve those charges of any serious moral delinquency. We have decided that, in these special instances, we will resolve the doubt in favor of the accused, thus relieving him of the more serious offenses charged against him, with the hope that henceforth his conduct will be such as to lead to the conviction that our conclusion in this regard is not unwise.
But if we relieve the defendant of serious moral delinquency, there still remains more than sufficient to show that he has often been guilty of conduct unbecoming an attorney at law, tending to bring his profession into disrepute and showing that he has not yet attained that degree of integrity which the public has a right to demand of one of his calling.
It is ordered that Charles F. Bolin be, and he is hereby, suspended from the practice of law in all the courts of the state of Washington for a period of five years from the date hereof.
MAIN, C.J., MACKINTOSH, FULLERTON, PARKER, MITCHELL, and TOLMAN, JJ., concur. *Page 455